 

RESIGNATION LETTER

 

October 21, 2019

 

To the Shareholders and Board of Directors of

Fast Lane Holdings, Inc., a Delaware Company

 

Ladies and Gentlemen:

 

This letter serves as notice that as of the date hereof, I hereby resign from my
position as Chief Executive Officer, Chief Financial Officer, President,
Secretary Treasurer and Director of Fast Lane Holdings, Inc. My resignation is
not the result of any disagreement with the Corporation on any matter relating
to its operation, policies (including accounting or financial policies) or
practices.

 

Sincerely,

 

/s/ Paul Moody

Paul Moody

